UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,               
                 Plaintiff-Appellee,
                  v.                               No. 01-4151
PISCES MADDEN,
                 Defendant-Appellant.
                                        
           Appeal from the United States District Court
      for the Western District of Virginia, at Charlottesville.
           James H. Michael, Jr., Senior District Judge.
                           (CR-97-85)

                       Submitted: August 17, 2001

                        Decided: October 3, 2001

    Before WILKINS, MOTZ, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Leslie Lee Robinson, Norfolk, Virginia, for Appellant. Bruce A.
Pagel, OFFICE OF THE UNITED STATES ATTORNEY, Char-
lottesville, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. MADDEN
                               OPINION

PER CURIAM:

   Pisces Gemini Madden appeals the sentence imposed following his
guilty plea to conspiracy to distribute cocaine base. Though his sen-
tencing guideline range was 151 to 188 months, Madden received a
sentence of sixty months incarceration as a result of the Government’s
motion for a downward departure based on substantial assistance.
Madden’s attorney has filed a brief in accordance with Anders v. Cali-
fornia, 386 U.S. 738 (1967). Counsel states that there are no meritori-
ous issues for appeal, but advances several contentions on Madden’s
behalf. Madden was informed of his right to file a pro se supplemen-
tal brief but has not done so.

   Madden first contends that his right to equal protection was vio-
lated because he received a stiffer sentence than a similarly situated
codefendant. An appeals court lacks jurisdiction to review the extent
of a downward departure in the Appellant’s favor unless the departure
results in a sentence in violation of law or results from and incorrect
application of the sentencing guidelines. United States v. Hill, 70 F.3d
321, 324 (4th Cir. 1995). As neither exception applies here, we find
that Madden is not entitled to appellate review on this claim.

   Madden next claims that the Government breached the plea agree-
ment because it agreed not to recommend a specific sentence and then
objected to Madden’s request that he be sentenced to time served. We
reject this claim because the plea agreement specifically states that the
Government would likely recommend a substantial sentence. Finally,
we find meritless Madden’s general contention that he was deprived
of due process of law by violations of common law.

   In addition, we have examined the entire record in this case in
accordance with the requirements of Anders and find no meritorious
issues for appeal. We therefore affirm Madden’s sentence. This court
requires that counsel inform his client, in writing, of his right to peti-
tion the Supreme Court of the United States for further review. If the
client requests that a petition be filed, but counsel believes that such
a petition would be frivolous, then counsel may move in this court for
leave to withdraw from representation. Counsel’s motion must state
                      UNITED STATES v. MADDEN                        3
that a copy thereof was served on the client. Finally, we dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                          AFFIRMED